Citation Nr: 1224423	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  00-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for residuals, right ankle strain.

In October 2001, the Board denied the application to reopen the claim for service connection for residuals of a right ankle injury.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  After the Court vacated the Board's decision and the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded the Court's decision, the Court in July 2004 again vacated and remanded the Board's decision.  In March 2008, the Federal Circuit affirmed the Court's decision, resulting in the case being returned to the Board.

In September 2008, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for appropriate notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In August 2010, the Board again remanded the claim for proper VCAA notification, specifically, compliance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As discussed below, the RO/AMC complied with the Board's remand instructions in its October 2011 letter to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  In an August 1993 decision, the Board denied entitlement to service connection for residuals of a right ankle injury.

2.  Evidence received since the August 1993 decision is cumulative of the evidence that was of record at the time of that decision.



CONCLUSIONS OF LAW

1.  The Board's August 1993 denial of the Veteran's application to reopen his claim for entitlement to service connection for right ankle injury residuals is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2011).

2.  Evidence received since the August 1993 Board decision is not new and material and reopening of the claim for entitlement to service connection for right ankle injury residuals is not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

Significantly, in its August 2010 remand, the Board found that the RO/AMC failed to comply with Kent by misidentifying the date of the most recent denial of the claim as March 1975 rather than August 1993, and also by failing to explain the specific basis of the Board's prior denial or the evidence needed to substantiate the elements found insufficient in the previous denial.  According to the Board in its August 2010 remand, the RO/AMC should have informed the Veteran that the element found insufficient in the most recent, August 1993 Board denial was the element of a nexus between a current right ankle disability and the in-service right ankle injury, and that he would have to submit evidence of such nexus in addition to his own previous statements which were already of record.  The Board instructed the RO/AMC to so inform the Veteran.  In its October 2011 letter, the AMC informed the Veteran of the RO's prior March 1975 denial of his claim, his appeal of that decision, and the Board's May 1975 denial of the claim on appeal.  The AMC also informed the Veteran that in its most recent, prior denial, in august 1993, the Board had found that he did not submit new and material evidence to reopen the claim because of a lack of new evidence relating to the element of a nexus between current right ankle disability and in-service right ankle injury, and that he had to submit evidence showing such a relationship.  The AMC also noted that there was already evidence of record showing in-service right ankle injury, in-service diagnoses of right ankle strain and Achilles tendonitis, and evidence of current right ankle disability along with his statement alleging a link between the two.  As this portion of the AMC's October 2011 mirrored the Board's August 2010 remand instructions as to what the Veteran should be told regarding the August 1993 Board denial and the evidence necessary to substantiate the element required to establish service connection that was found insufficient in that prior denial, the Board finds that the AMC complied with the Board's August 2010 remand instructions.  Stegall, 11 Vet. App. at 271.

In addition, the AMC's October 2011 letter informed the Veteran of the appropriate definition of new and material evidence.  The Board notes that the definition of new and material evidence in effect prior to August 21, 2001 was applicable to the January 1999 application to reopen that was filed in this case.  The AMC's definition, that to qualify as new, the evidence must currently exist and be submitted to VA for the first time, and in order to be considered material, must pertain to the reason the claim was previously denied, did not mirror the language of the regulation.  The definition provided by the AMC did, however, convey the concept underlying the nature of new and material evidence, that the evidence must relate to the basis for the previous denial, and therefore complied with the VCAA generally and Kent specifically.

The October 2011 letter also informed the Veteran of the evidence needed to substantiate the underlying service connection claim and satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2011 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2011 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in an April 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

However, the duty to assist does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion") (quoting Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  In this case, the RO/AMC has declined to reopen the claim, and the Board will do so in this decision, because new and material evidence has not been received.  In any event, the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records have been obtained and associated with the claims file.  The Veteran was not afforded a VA examination, but VA was not required afford him such an examination pursuant to the cases cited above because it has not reopened the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The application to reopen the claim for entitlement to service connection for residuals of right ankle injury is thus ready to be considered on the merits.

Analysis

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen, such as this one, filed prior to August 21, 2001, new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1975, the RO denied the Veteran's claim for entitlement to service connection for right ankle sprain.  The Veteran appealed and the Board denied the claim in May 1975.  The Board's May 1975 decision subsumed the RO's decision and was final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R §§ 20.1100(a), 20.1104.  The RO denied reopening of claim in November 1988 and May 1992.  In August 1993, the Board denied the claim, subsuming the May 1992 RO denial and extinguishing any pending claim for entitlement to service connection for right ankle injury residuals.  38 C.F.R. § 20.1104; Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008); Juarez v. Peake, 21 Vet. App. 537, 541 (2008).  As the Veteran did not seek, and the Chairman did not order, reconsideration, the Board's August 1993 decision was final.   See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

The evidence of record at the time of the August 1993 Board decision can be summarized as follows.  The STRs indicated that the Veteran injured his right ankle in mid-June 1965, and that he had injured the same ankle the previous year.  X-rays revealed no significant abnormality.  The diagnosis was Achilles tendonitis.  No residual disability was found by an examiner during a March 1967 examination, though the Veteran reported that he was walking with a limp because of the injury, or during an examination for separation from service, which was conducted in December 1967.

Subsequent to service, a special VA neurological examination was conducted in February 1975, and the Veteran's right ankle jerk was found to be about normal.  An undated VA prescription form indicated that metatarsal arch bars were prescribed.  Dr. Ratcliff's May 1976 treatment note indicated that that metatarsal bars were prescribed for both feet because of metatarsalgia on the left due to the slight equinus posturing of the foot and increased weight bearing in that area.  Dr. Ratcliff's July 1976 treatment report indicated that the Veteran had discontinued the metatarsal bar on the right foot.

In May 1979, Dr. Wilson reported that he had examined the Veteran the same month and that the Veteran's right lower extremity was found to be normal.  In April 1983, the Veteran's sister reported that she had helped the Veteran move to a new apartment in January 1968 and he was limping on both ankles at that time.  Dr. Winston's July 1983 treatment report described a diagnosis of an old ankle sprain, right, and prescribed an orthotic device.  A June 1987 VA treatment report related that the Veteran was seen for right ankle pain, and possible tendonitis was diagnosed.  While the Veteran was hospitalized at a VA medical facility from mid-July to mid-August 1987 for psychiatric treatment, a heel brace was issued to him to correct his right ankle instability.  A July 1987 VA treatment report indicated that the Veteran was again seen for right ankle pain, and chronic ligamentous sprain, right ankle, was diagnosed.

Treatment records for the Veteran's hospitalization at a VA medical facility from late September to early November 1987 for psychiatric problems indicated that the Veteran was wearing orthotics on his right foot for right ankle instability that he reported was due to an injury sustained in service.

On an April 1988 VA examination, the findings were poor muscular development of the legs, minimal resistance to flexion and extension of the foot and ankle, poor muscle strength of both feet, bilateral cavus type foot, and a minimal range of motion of the right ankle.  X-rays were unremarkable except for slight osteoporosis. The diagnosis was residuals of a right ankle injury. While hospitalized for psychiatric treatment at a VA medical facility from late August to mid-September 1988, the Veteran reported that he had injured his right ankle during service. Outpatient treatment and hospital reports from both private and VA medical facilities for treatment of disabilities other than the right ankle disability were also part of the record.

A December 1991 VA outpatient report revealed that the Veteran sought treatment for right ankle and foot pain which he had experienced since he had twisted his right ankle three weeks prior to the treatment.  He gave a history of a right ankle injury 25 years earlier.  The diagnosis was right heel and ankle pain.  A February 1992 VA outpatient report indicated that a right heel brace cup was prescribed to correct a foot drop.  VA outpatient and hospital reports for problems other than the right ankle were also submitted.

At an April 1993 hearing before a member of the Board, the Veteran testified that his current right ankle problem was the same as he had had in service.  He said that his symptoms had worsened in about 1987 when he was provided with a brace.

The Board concluded in August 1993 that the evidence added to the record since the November 1988 RO decision was not new and material.  The Board noted the following.  The December 1991 VA outpatient report recounted that the Veteran was seen for right ankle and foot pain due to an injury sustained three weeks earlier; there was no indication that the underlying disability was incurred in service and the current findings were not reported to be related to the history of the right ankle injury he reported 25 years earlier.  The February 1992 VA outpatient report indicated only that an orthotic device was prescribed for the Veteran's right ankle disability.  The report did not indicate when the disability necessitating the device was incurred.  The Board noted that the Veteran contended that his current right ankle disability was the result of an injury sustained in service.  The Board found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for the residuals of a right ankle injury.

Since the Board's August 1993 decision, a December 1991 VA radiographic report received subsequent to the Board decision, indicated that X-rays of the Veteran's right ankle were normal.

A July 1999 VA radiographic report indicated that the Veteran had a comminuted fracture of the posterior calcaneus.  An August 1999 VA radiographic report indicates that the Veteran had had an open reduction and internal fixation of a fracture of the right calcaneus.

A September 21, 1999 VA radiographic report reveals that the Veteran had had comminuted oblique fractures of the distal shafts of the right tibia and fibula. The Veteran and VA medical records of record indicate that this occurred during a motor vehicle accident on September 17, 1999.  The Veteran shortly thereafter had a right below the knee amputation.  The Board notes that the fact that the lower right leg has been amputated does not affect its analysis in this case.  While the severity of right ankle disability would be impossible to analyze subsequent to the right leg amputation, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his application to reopen the claim in January 1999, prior to the amputation.  Thus, the severity of right ankle disability could be analyzed for at least a portion of the appeal period if reopening and the underlying service connection claim were to be granted.  In any event, the Board is denying the application to reopen. 

There are additional VA and private treatment records that reference the absence of the Veteran's right lower leg.  In addition, in his written statements and February 2001 RO hearing testimony (the issues addressed at that hearing related to claims made under 38 U.S.C.A. § 1151 that are not before the Board on this appeal), the Veteran has reiterated that he injured his right ankle in service, had right ankle symptoms since service, and now has residuals of that injury.

The above discussion reflects that the evidence received since the Board's August 1993 denial of the claim for entitlement to service connection for right ankle injury residuals is not new and material because it is cumulative of the evidence that was before the Board at that time.  The evidence before the Board in August 1993 included evidence of in-service right ankle injury and diagnosis of Achilles tendonitis rendered after notation of a strained right ankle and possible fracture, with subsequent X-rays negative, as well as multiple post-service diagnoses including chronic ligamentous strain and residuals of a right ankle injury.  Also before the Board in August 1993 were multiple statements by the Veteran recounting in-service injury, continuity of symptomatology, and contending that current right ankle symptoms were similar to those in service and that current right ankle disability was related to the in-service right ankle injury.  All of the new evidence reiterates one of more of these facts that were before the Board and noted by it in its August 1993 decision.  None of the new evidence contains non-cumulative information that relates to the basis for the prior denial, such as a statement by a private physician positing a relationship between current right ankle disability and the in-service right ankle injury.

For the foregoing reasons, the evidence received since the most recent prior final denial of the claim for entitlement to service connection for right ankle injury residuals, that of the Board in August 1993, is cumulative of evidence of record at the time of that decision.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for right ankle injury residuals, and the application to reopen this claim must therefore be denied.   As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

The Board also finds that the facts of this case do not give rise to a new claim.  The amputation and comminuted fracture were the result of post-service events and there is no evidence or claim that they were related to service.  With regard to the comminuted fracture of the posterior calcaneus, the calcaneus is not part of the ankle.  See Webster's Medical Desk Dictionary, at 93 (1986) (defining "calcaneus" as "a tarsal bone that in man is the large bone of the heel-called also heel bone"), cited in Watts v. Brown, 15 Vet. App. 109 (1996) (mem. dec., Nebeker, C.J.).  Should the Veteran wish to file a claim relating to the calcaneus, he is free to file such a claim with the RO.


ORDER

The application to reopen a claim of entitlement to service connection for residuals of a right ankle injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


